Case 1:20-cv-00547-REB Document6 Filed 12/22/20 Page 1 of 2

United States District Court U.S. COURTS

for the pEC 22 2020

taut Revd Fi
District of Lduho STEPHEN WTR ! i
CLERK, DISTRICT OF IDAHO

 

Division
Andrianumearisata Artem Case No: 1:20-cv-00547-REB
Plaintiff
Vv

Gem State Staffing et al

Defendants

Request to Exclude Unreasonable Matters

If the scheduling order was modified 16(b){3)(B)(I) by a defendant filing a disclosure at the time
of first presence 7.1, the plaintiff requests, with the courts permission 16(b)(4) in regard to
1."...secure the just..." procedures by equal applicability, forthe purposes of 16 ({a}(2)
"establishing... control" over the case , to eliminate 16(c}{2){(A) unreasonable matters ,
including :

Ex post facto defense by a defendant , in 15{d) or by any other rule, if filed within the first
presence or used later in the process, as:

i} before the defendant’s business
ii) at the time the defendant imposed constraining obligations on the plaintiff
iii} and at the time it is actually affected the plaintiff

every Constitutional statute against such obligation was effective .
Case 1:20-cv-00547-REB Document6 Filed 12/22/20 Page 2 of 2

And it was likewise thought, that if the scheduling order was not modified at the time of the
first presence , the plaintiff asking the court to hold this request effective at other times and
places initiated by the Federal Rules of Civil Procedure.

Date: Decemgn KZ, Voto

Signature of Plaintiff: OO —~

Printed Name of Plaintiff: Andrianumearisata Artem

 
